Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-5 are presented for examination.
Claims 2, 6-10 are cancelled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/21 has been entered.

Response to Arguments
Applicant’s arguments filed 8/13/21, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
That: Applicant argues that the technical field of Rosenberg relates to “messaging bots”, and also, the technical features of Rosenberg are directed to “messaging bots” technology, and the present invention is directed to issues remained to be solved, and examiner’s equivalence of Rosenberg to claim 1 of the present invention is groundless.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
That:  It can be seen that Hassibi’s teaching relies on implementing a Public Switched Messaging Network. However, the present invention as claimed in claim 1 is accomplished by a message service executed in the service module as shown in FIGs. 3, 5 and 7. In other words, Hassibi’s disclosure is different from the instant application and fails to teach or suggest the limitations recited in claim 1.  Therefore, applicant respectfully contends that it is neither logical nor obvious for one of ordinary skill in the art to combine Rosenberg with Hassibi to reach the present invention.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   The claim requires wherein the at least one real-time software application comprises two different real-time software applications.  While Rosenberg discloses only one real-time software application for two human users to communicate, Hassibi teaches users are able to chat across messaging applications with two different real-time software applications (abstract, page 1 [0006]).  
	Rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. US Patent Application Publication Number 2017/0250936, hereinafter Rosenberg, in view of Hassibi et al., US Patent Publication Number 2016/0216947, hereinafter Hassibi.
Referring to claim 1, Rosenberg discloses an information processing method, applicable to the network real-time messaging software environment (figures 2 and 4C), comprising the following steps:
performing an initial operation, wherein at least one real-time messaging communication software application used by at least two users is connected to a network (figures 1, 2 and 4C, and page 10 [0180], individual user and the human operator are connected to network 120 when the conversation between two party are initiated); and
performing a service action, wherein the at least two users use the at least one realtime messaging software application (live chat messaging software in figure 4C) connected to internet (page 5 [0134], all parties are connected to internet) to process a message service of dialogue information and/or exchanging information between each other by utilizing a dialog box of a user interface of the at least one real-time messaging software application (figure 4C, dialogue box ), or to process business services provided by one party of the at least two users for the other party of the at least two users (figures 1, 2 and 4C, page 5 [0134], page 10 [0180], messaging server provides real time messaging service via internet to both user and human operator of a business).
Rosenberg does not explicitly teaches wherein the at least one real-time software application comprises two different real-time software applications.
Hassibi discloses users to chat across platforms with different real-time application software (e.g. Facebook Messenger and WeChat)(abstract, page 1 [0006], users are able to chat across messaging applications).

A person with ordinary skill in the art would have been motivated to make the modification to Rosenberg to avoid hassles connecting different applications for communications with other users as suggested by Hassibi. 
Referring to claim 3, Rosenberg in view of Hassibi discloses the information processing method as claimed in claim 1, wherein the at least one real-time messaging software application comprises two different real-time messaging software, and the two software are across platforms (Hassibi, abstract, page 1 [0006], users are able to chat across messaging applications). 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of across platforms communications of users of Hassibi into Rosenberg, because Rosenberg discloses users chatting via a messaging application software and Hassibi suggests user equipped with different messaging application software will be able to chat across platforms.
A person with ordinary skill in the art would have been motivated to make the modification to Rosenberg to avoid hassles connecting different applications for communications with other users as suggested by Hassibi. 
Referring to claim 4, Rosenberg in view of Hassibi discloses the information processing method as claimed in claim 1, wherein one of the at least two users can input information 
Referring to claim 5, Rosenberg in view of Hassibi discloses the information processing method as claimed in claim 1, wherein the at least two users use the at least one real-time messaging software application connected to internet to process at least one service of the business services provided by one party of the at least two users for the other party of the at least two users, and wherein the at least one service is at least one of the customer service, psychological consulting services, numerology consulting services, legal consulting services, medical information services, commodity inquiry services, commodity sales services, financial loans, financial commodity information services, and chat matching services (page 10 [0183], customer service provided using the messaging software provided by Rosenberg).  The limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
September 13, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447